DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/18/2021. It is noted, however, that applicant has not filed a certified copy of the 202110062481.9 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bimbra et al. (US 20090115776 A1, hereinafter Bimbra).
Regarding Claim 1
Bimbra discloses a method implemented by a computing device, the method comprising:
receiving, by the computing device, a request via a network from a client device to access a platform implementing a virtual environment, (Bimbra: at least ¶42: user explores a virtual world) the request including a user identifier (ID); (Bimbra: ¶42, fig. 3: profile associated with avatar determined)
locating, by the computing device, user data corresponding to the user ID: (Bimbra: ¶42: active tag associated with user profile retrieved)
determining, by the computing device, an arrangement of virtual stores along virtual streets within the virtual environment based on the user data, the virtual stores including, respectively virtual digital content that is selectable to initiate purchase of goods or services (Bimbra: ¶43-44: content to present to active user determined based on retrieved active tag)
generating, by the computing device, the virtual environment as having the determined arrangement; (Bimbra: ¶43-44: determined content generated and displayed in virtual environment to user)
outputting, by the computing device, the generated virtual environment for communication via the network to the client device (Bimbra: ¶43-44: determined content generated and displayed in virtual environment to user)

Regarding Claim 2
Bimbra further discloses:
wherein the determining further comprises determining the arrangement of the virtual stores along virtual streets within the virtual environment along a plurality of axis (Bimbra: ¶34-40, fig. 2A-2C: virtual stores on a virtual “Main Street” configuration determined by filtering based on tags associated with a user profile; abstract, ¶20, fig. 2A-2C: virtual environment presented in 3D, and therefore along a plurality of axis (i.e., x, y, z, axis))



Regarding Claim 3
Bimbra further discloses:
wherein the virtual streets include indicators within the virtual environment of a respective criteria used to group respective said virtual stores along respective said virtual streets (Bimbra: ¶39, fig. 2B: “CLOSED” indicator shows criteria used to group stores: “work” tag that filters virtual environment)

Regarding Claim 5
Bimbra further discloses:
wherein the determining is further based, at least in part, on data received from service providers associated with respective ones of the virtual stores as customizing the respective virtual stores (Bimbra: ¶¶30, 34: advertisers may purchase advertising space within virtual worls, which may be place in virtual stores on storefront)

Regarding Claim 6
Bimbra further discloses:
wherein the user data further comprises customization data input by a user associated with the user ID and the determining is based at least in part on the customization data (Bimbra: ¶32: users may define tags used to customize virtual environment)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bimbra in view of Bajpai et al. (US 20190019242 A1, hereinafter Bajpai).
Regarding Claim 4
Bimbra discloses the claimed invention except for:
wherein the determining further comprises determining arrangement of the virtual digital content within respective virtual stores

Bajpai teaches that it is known to include determining an arrangement of digital content within digital stores based on data associated with a user (¶39) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Bimbra, with the determination of arrangement of digital content, as taught by Bajpai, since such a modification would have facilitated more efficient product selection by a user, by allowing the users to try out various iterations of the products (¶18 of Bajpai).

Regarding Claims 7-9
Bimbra in view of Bajpai discloses:
wherein the determining the arrangement is performed by a model, based on the user data (Bimbra: ¶35: content filter tool performs an algorithm (i.e., model) to determine arrangement based on filters)
the model is trained using machine learning (Bajpai:¶39)
wherein the user data describes past user interaction associated with the user ID with digital content (Bimbra: ¶35)
wherein: the virtual stores are depicted as mimicking physical buildings (Bimber: fig. 2A-C); and 
the virtual digital content is depicted as mimicking physical items on physical shelves (Bajpai: fig. 2, ¶34-35)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jephcott (US 20180315117 A1) discloses a user friendly interactive electronic on-line retail communications system and process for use in on-line retail shopping, including the generation of a virtual retail facility with virtual streets and virtual stores.
Van (US 20090222424 A1) discloses a method and apparatus for integrated life through virtual cities, including virtual streets on which users may conduct transactions by interacting with content.
Hutten et al. (US 20200380788 discloses a machine learning curated virtualized personal space, including using machine learning techniques to generate a virtual space for a user customized based on user preferences.
Murahari et al. (US 20170148082 A1) discloses a system and method for creating interactive personalized virtual stores, including representing items on virtual shelves and allowing for customer labeling of those shelves.
Suzuki et al. (US 5946665) disclose an online shopping system using a communication system, including generating a virtual shopping environment with virtual cyber-streets and virtual stores.
“Streetify Launches the World's Biggest Consumer Deals Site” (PTO-892 Reference U) discloses personalized virtual stores and streets in an online environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625